Citation Nr: 0124014	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  98-14 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to accrued benefits based on a claim for special 
monthly pension (SMP), which was pending at the time of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughters and son of the veteran



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from September 1942 to March 
1943.  The appellant is his surviving spouse.

This appeal arises from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that determined that the appellant was 
not entitled to accrued benefits.  The appellant has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

As noted below, helpless child benefits were granted by 
rating decision in March 1983.  Prior to his death in October 
1996, the veteran had submitted a claim of entitlement to SMP 
based on the need for regular aid and attendance of another 
person or by reason of housebound status.  Accordingly, this 
issue will be considered as the basis for the appellant's 
claim of entitlement to accrued benefits.  Service connection 
for the cause of death and DIC (dependency and indemnity 
compensation) benefits were denied by rating decision in 
November 1996 and not appealed.

The appellant, two daughters and a son of the veteran 
testified before an RO hearing officer in February 2000.





FINDINGS OF FACT

1.  At the time of the veteran's death in October 1996, there 
was insufficient financial information on file to determine 
entitlement to SMP at the aid and attendance rate.

2.  At the time of the veteran's death, he had no other claim 
for any VA benefit pending.

3.  At the time of the veteran's death, there were no 
periodic monetary benefits based on existing ratings or 
decisions which were due and unpaid.


CONCLUSION OF LAW

There are no accrued benefits payable to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1000 (2001); Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A November 1981 Board decision reflects that an increased (20 
percent) rating was assigned for a service-connected duodenal 
ulcer and a December 1981 RO rating decision reflects that 
service connection had been established only for a duodenal 
ulcer.  In a December 1982 rating decision, the RO 
established entitlement to non-service-connected pension 
benefits but denied special monthly pension (SMP).  
Correspondence dated thereafter reflects that the veteran was 
paid at the 20 percent rate for his service-connected ulcer 
because that amount was a greater monetary benefit after 
income from social security was taken into consideration.  In 
a March 1983 rating decision, helpless child benefits were 
granted. 

In May 1996, the veteran applied for pension benefits at an 
increased rate based on the need for aid and attendance.  In 
effect, he applied for SMP.  He included a new street address 
with his claim.  

In response, in May 1996 the RO sent a letter to the veteran 
requesting additional information and documentation of his 
disabilities so that the RO could consider the SMP claim.  
The RO requested that the veteran complete and return a VA 
Form 21-8416, Request for Information Concerning Medical, 
Legal, or Other Expenses, and a VA Form 21-527, Income-Net 
Worth and Employment Statement.  A copy of the letter was 
sent to the veteran's representative, which was and remains 
the Disabled American Veterans service organization.  The RO 
did not address the letter to the recently provided street 
address, but instead sent it to the veteran's Post Office box 
number.  The record does not reflect that the letter was 
returned as undeliverable or that the veteran or his 
representative ever responded to the request.  

In an August 1996 letter to the veteran, the RO denied the 
SMP claim.  The letter reflects that the basis of the denial 
was that the veteran had failed to respond to the earlier 
request for information.  The letter also reflects that a 
copy was sent to the veteran's representative and that 
appellate rights were attached.  The denial letter bears the 
veteran's earlier Post Office box address rather than the 
street address that the veteran had provided in May 1996; 
however, the record does not reflect that the letter was 
returned as undeliverable or that the veteran or his 
representative ever responded to that letter.  

According to a certificate of death, the veteran expired at 
his home on October [redacted], 1996, at age 75.  The immediate cause 
of death was asphyxia, vomit, and fluids due to or as a 
consequence of heart failure, due to or as a consequence of 
dehydration and malnutrition.

On October 3, 1996, the RO received VA outpatient treatment 
reports dated from approximately May 1991 to approximately 
May 1996.  According to April 1996 and May 1996 reports, the 
veteran had colon cancer, which was stable; prostate cancer, 
for which he desired no work-up; and Alzheimer's disease.  A 
social worker who contacted the veteran's spouse learned that 
the spouse felt overwhelmed at the prospect of caring for 
both the veteran and a sick child who suffered grand mal 
seizures and required 24-hour care.  The veteran's care and 
safety were questioned and a caseworker was assigned to meet 
with the veteran's spouse.  A September 1996 report notes 
that the veteran used a colostric bag and had just had an 
episode of a small amount of blood in the bag.  The 
impression was rule out gastro-intestinal bleeding, return to 
emergency room if symptoms recur.  

In November 1996, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits By A Surviving Spouse Or Child 
(Including Death Compensation If Applicable).  The appellant 
listed one child as being incapable of self-support and 
indicated that the Social Security Administration (SSA) paid 
disability benefits for that child.  

In a November 1996 rating decision, the RO denied a claim of 
entitlement to service connection for the cause of the 
veteran's death, including entitlement to dependency and 
indemnity compensation.  The RO did establish entitlement to 
VA death pension benefits and included additional benefits 
for one helpless child.  In the letter, the RO explained that 
the claim for accrued benefits would be deferred due to a 
recent court decision and that the issue would be considered 
when possible.  The RO sent that decision along with a 
December 1996 cover letter to the appellant at her current 
address.

In March 1998, the RO notified the appellant that in the case 
of Jones v. West, 136 F.3d, 1296 (1998), it had been decided 
that "accrued benefits" include only benefits deriving from 
a claim pending at the time of the veteran's death.  The RO 
informed the appellant that, "Without the veteran having a 
claim pending at the time of death, the surviving spouse has 
no claim upon which to derive his or her application." 

In June 1998, the appellant submitted a notice of 
disagreement arguing that at the time of death, the veteran 
was in need of regular aid and attendance and could not even 
perform the most basic tasks of daily living without 
assistance.  The appellant reported that the veteran needed 
constant watching because he had nearly burned the house down 
trying to use the stove and had departed home and forgot his 
own name or where he lived.   The appellant noted that a 
colostomy had been performed in 1982 and the veteran's health 
had steadily deteriorated until his death in 1996.  The 
appellant noted that the veteran had been hospitalized and 
examined by VA during the week of September 20 to 26, 1996.  
The appellant also requested Dependents' Educational 
Assistance for the veteran's three children and residual 
benefits for a helpless child.

In a subsequent June 1998 decision, the RO denied a claim of 
entitlement to eligibility for Dependents' Educational 
Assistance under 38 U.S.C. chapter 35.  The appellant was 
notified of that decision in a June 1998 cover letter but she 
did not appeal.  

In July 1998, the RO issued a statement of the case (SOC) on 
the issue of entitlement to accrued benefits.  

In September 1998, the appellant submitted a substantive 
appeal arguing that SMP should have been awarded retroactive 
to 1982 and that the RO should have considered the veteran's 
occasional communications concerning his disabilities as 
claims for increased benefits.  The appellant noted that the 
veteran had been declared legally blind in 1982.  

In June 1999, the appellant reported that the child for whom 
additional benefits had been authorized had died.  

In February 2000, the appellant testified before an RO 
hearing officer that the veteran was not able to dress or 
undress himself or to feed himself.  He could not change his 
colostric bag and he was legally blind.  The appellant 
recalled that the veteran was discharged from active service 
because of his duodenal ulcer, which produced black blood, 
and at the time of death, there was a large amount of similar 
looking black blood in his bed.  

The veteran's daughter testified that she recalled that the 
veteran was quite ill and needed a lot of assistance during 
her lifetime.  She testified that due to Alzheimer's, the 
veteran would not have known to go to his Post Office 
delivery box to retrieve his mail.  Another daughter 
testified that all the children took turns taking care of 
their father after school and after they became adults they 
all contributed to pay for an assistant to help their mother 
care for him.  His son testified that he had to accompany his 
father to the bathroom because the veteran would forget where 
he was. 

II.  Legal Analysis

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000 as codified at 38 U.S.C.A. §§ 5103, 
5103A, 5017 (West 1991 and Supp. 2001).  By virtue of the 
Statement of the Case, the appellant and her representative 
were given notice of the laws on which the denial is based.  
A hearing was conducted before the RO and the transcript was 
associated with the claims folders. 

The law and regulations governing claims for accrued benefits 
provide that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file on the date of the veteran's death [emphasis added].  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.1000 (2000); Lathan v. Brown, 7 Vet. App. 359, 368 
(1995); VAOPGCPREC 6-93.  It is noted that there are limited 
exceptions to this rule to allow the addition of medical 
evidence in possession of VA or referred to in the record but 
not actually associated with the claims file at the time of 
the veteran's death.  Lathan, at 368; VAOPGCPREC 6-93. 

It is of special note that in VAOPGCPREC 6-93, the issue 
decided was whether under 38 U.S.C.A. § 5121 a VA Eligibility 
Verification Form (EVR) could be added to the record post-
mortem pursuant to a claim for accrued benefits.  The General 
Counsel opinion held the following:  

We find no legal authority for considering 
information in an EVR submitted after the 
beneficiary's death to be "evidence in the file at 
date of death."  The plain meaning of a statute 
must govern when it is clear and unambiguous.  2A 
Norman J. Singer, Sutherland Statutory 
Construction § 46.0l (5th ed. l992).  The statute 
provides a narrow liberalization of the 
requirement that accrued-benefit claims be based 
on "existing ratings or decisions" in the 
situation where a decision establishing 
entitlement can be based on evidence "in" VA files 
"at" the date of the beneficiary's death.  These 
words indicate that, at minimum, evidence to 
support a determination of entitlement must be 
physically in VA's possession coincident with the 
beneficiary's death before accrued benefits may be 
paid.  A decision based on new information 
contained in an EVR submitted after the 
beneficiary's death does not fall within these 
clear and specific statutory terms. 

Although the appellant's claim for accrued benefits is a 
distinct claim separate from the claim for SMP at the aid and 
attendance rate that the veteran had filed prior to his 
death, the accrued benefits claim is "derivative of" the 
veteran's claim for increased pension; by statute, the 
appellant takes the veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).  Moreover in Jones v. West, 136 F.3d. 1296 
(1998), the United States Court of Appeals for the Federal 
Circuit held that in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of death for such benefits or else 
be entitled to them under an existing rating or decision.  

The Board notes that the veteran had applied for SMP in May 
1996.  That claim was denied in August 1996.  At the time of 
the veteran's death the claim had not become final.  
38 C.F.R. § 3.160(c), (d) (2000).  Therefore, it was 
"pending" and could be the basis for a periodic monetary 
benefit to which the veteran was entitled based on evidence 
on file at the time of his death..  However, in reviewing the 
August 1996 decision, the Board agrees with the RO that there 
was no entitlement to SMP at the aid and attendance rate on 
the basis of the evidence of record at the time of the 
decision or at the time of the veteran's death.  VA pension 
is a "means-based" benefit, and cannot be paid unless 
certain financial criteria are satisfied.  See 38 U.S.C.A. 
§ 1521(d) (West 1991).  The determination of entitlement is 
impossible without financial information from the applicant.  
This had not been received by the time of the veteran's 
death.

During the recent hearing, the appellant offered testimony to 
the effect that the veteran was too debilitated to get to his 
Post Office box to retrieve his mail and that the RO failed 
to send the notice to the street address that the veteran had 
provided in May 1996.  Unfortunately, the fact remains that 
the veteran's claim for SMP had been denied based on the lack 
of income information, which the RO had requested in May 
1996.  Such information was not of record at the time of the 
veteran's death.  

The current appeal must fail because income evidence cannot 
be added to the record post-mortem in the case of a claim for 
accrued benefits.  VAOPGCPREC 6-93.  Even assuming arguendo 
that the VA treatment reports that were in VA's possession 
(and therefore constructively in the claims file) prior to 
the veteran's death, do support a finding of sufficient 
disability to support SMP at the higher rate (the RO conceded 
as much), the fact remains that the claim was denied on the 
basis of a lack of necessary income information, not on the 
basis that the claim otherwise lacked merit.  

The only other avenue for accrued benefits is to show that at 
the time of death the veteran was entitled to them under an 
existing rating or decision.  The claims file reflects that 
the veteran was receiving benefits at the 20 percent 
disability level at the time of death.  There is no 
indication that he was entitled to any other VA benefit under 
an existing rating or decision at the time of death.  Neither 
does the evidence substantiate nor has the appellant 
contended that the veteran had not received any monthly 
benefit check for his 20 percent disability up until the 
month of his death.

The appellant also argued that the veteran had on several 
occasions communicated a desire for SMP to the RO; however, 
as noted above, the claim was denied in August 1996 on the 
basis of no income information. 

The Board finds that at the time of death there was no 
entitlement to a benefit under an existing rating or decision 
that had not already been paid the veteran.  Therefore, in 
the absence of a pending claim which could be granted on the 
basis of evidence already on file at the time of the 
veteran's death, the appellant's claim for accrued benefits 
must be denied.


ORDER


Entitlement to accrued benefits is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

